Citation Nr: 0828298	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  00-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left hip/leg 
disorder, including as secondary to service-connected low 
back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1960 to 
November 1962.  He also had periods of service with the 
National Guard from April 1978 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal was previously before the Board in May 
2006, and originally also included a claim for service 
connection for residuals of a low back injury.  In May 2006, 
the Board granted service connection for the veteran's 
current back disorder and remanded the claim for service 
connection for residuals of a left hip/leg injury to the AMC 
for further development.  After conducting the development 
instructed, the AMC issued a Supplemental Statement of the 
Case in November 2007 continuing the denial of the veteran's 
claim for service connection for residuals of a left hip/leg 
injury.  

In December 2007, the Board received a statement from the 
veteran in response to the AMC's Supplemental Statement of 
the Case in which he clearly claims that his left hip/leg 
disorder is secondary to his service-connected low back 
disability.  Prior to this statement, the veteran's claim had 
been adjudicated only on the basis of direct service 
connection.  He had not previously claimed that his left 
hip/leg disorder is related to the low back disorder.  

Separate theories of direct service connection and secondary 
service connection in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
that disability.  Robinson v. Mansfield, 21 Vet. App. 545, 
550-51 (2008).  VA has an obligation to explore all legal 
theories, including those unknown to the veteran, by which a 
veteran might be awarded service connection for such 
disability.  Id.  As the veteran's claim for service 
connection on a secondary basis has not been developed and 
adjudicated, the Board is not able to adjudicate the 
veteran's claim at this time.

Thus the Board finds that remand is necessary in order to 
obtain VA treatment records and a VA examination with an 
opinion as to whether the veteran has any current disability 
of the left hip/leg that is proximately due to or the result 
of his service-connected low back disorder.  On remand, 
proper notice should also be provided to the veteran as to 
how to establish entitlement to secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of the 
information and evidence needed to substantiate a 
claim for secondary service connection that is 
compliant with the current notice requirements.

2.  Obtain the veteran's medical records from the 
VA Medical Center in San Juan, Puerto Rico, for 
treatment for complaints related to his left 
hip/leg.  All efforts to obtain VA records should 
be fully documented, and the VA facility should 
provide a negative response if records are not 
available.

3.  Thereafter, schedule the veteran for 
appropriate VA examination[s].  The claims file 
must be provided to the examiner for review in 
conjunction with the examination and such review 
should be noted in the examination report.  After 
reviewing the file, and examining the veteran, the 
examiner should set forth diagnoses for each 
separate and distinct disorder found with regard 
to the veteran's left hip and/or leg.  If any 
disorder is found, the examiner should render an 
opinion as to whether it is at least as likely as 
not (i.e., at least a 50 percent probability) that 
it is proximately due to or the result of the 
veteran's service-connected low back disability.  
An opinion should be given for each disorder 
diagnosed.  The examiner should provide a complete 
explanation for any opinions rendered, including a 
discussion of any evidence that appears favorable 
to the veteran, but conflicts with the opinion of 
the examiner.

4.  Then, after ensuring that all actions have 
been taken to meet VA's duty to notify and assist 
the veteran (including that the VA examination 
report is complete), the veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, this 
claim should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




